            Case 1:16-cv-00940-SS Document 167 Filed 10/02/18 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

Joesph Ozmun,                               §
                                            §
          Plaintiff,                        §
                                            §
                  v.                        §
                                            §
Portfolio Recovery Associates, LLC          §      Case Number: 1:16-cv-00940-SS
Sturm, Israel, Enerson & Hornik LLC,        §
and Travelers Casualty and Surety           §      Honorable Sam Sparks
Company of America                          §
                                            §
          Defendants.                       §


    Plaintiff’s Response to Defendants’ Motion to hold Michael J. Wood, Celetha
                 Chatman, Amy Clark and Joseph Ozmun in Contempt

          Plaintiff Joseph Ozmun and his attorneys, Michael J. Wood, Celetha Chatman, and
Amy Clark, hereby respond to Defendants Portfolio Recovery Associates, LLC (“PRA”) and
Rausch, Strum, Israel, Enerson & Hornik LLC’s (“RSIEH”) motion to hold Michael. J
Wood, Celetha Chatman, Amy Clark, and Joseph Ozmun in contempt for filing a notice of
appeal.
          On September 9, 2018, Plaintiff Joseph Ozmun filed a Notice of Appeal (Docket
#160) as that was within the time prescribed for doing so under Federal Rules of Appellate
Procedure 3 and 4. Other than reviewing the Notice, Defendants have had to do no work
regarding this potential appeal – there is simply nothing to oppose or rebut at this time.
Nevertheless, in a motion insisting that Plaintiff’s counsel Amy Clark, Michael Wood and
Celetha Chatman (who as an associate of Mr. Wood was not at all involved in the settlement
negotiations) deliberately misled both Defense Counsel and the court in order to increase
litigation costs, Defendants request sanctions against the three named attorneys. Their
request has no merit.
          Case 1:16-cv-00940-SS Document 167 Filed 10/02/18 Page 2 of 8




   I. Background
       This case was originally filed on August 3, 2016. (Dkt. #1). The initial settlement
discussions occurring in this case were unsuccessful, ending with the court denying Plaintiff’s
motion to enforce settlement on September 28, 2016. (Dkt. #25). The case then continued
for two years of contentious litigation. On the eve of trial, Defendants initiated settlement
discussions for the first time since the first settlement negotiations failed.
       Parties then engaged in another round of settlement discussions lasting a few days.
Defendants emailed Amy Clark and offered to settle for $1000, with both sides to submit
motions for fees and costs to the court. Mr. Newburger stated that he could circulate a
draft agreement when he returned from abroad. (Dkt. #157, Plaintiff’s Response in
Opposition to Defendants Portfolio Recovery Associates, LLC and Rausch Strum, Israel,
Enerson & Hornik LLC’s Motion for an Award of Fees and Costs (“Response”), Exhibit L).
       Plaintiff rejected the offer, and presented a counter-offer of $3,225.00 to Defendants,
with PRA agreeing not to collect on the debts and parties to file motions for fees and costs.
(Response Exhibit M).
       Defendants rejected the counter-offer and indicated their intention to file a motion
asking for leave to tender $1,000 into the registry of the Court. (Response, Exhibit N).
After reviewing the motion, Ms. Clark countered with $1,250. Her final email of the
negotiations stated, “Therefore, Mr. Ozmun has authorized me to counter-offer $1,250 to
dismiss these FDCPA claims against both defendants.” (Response, Exhibit O).
       Defense counsel took advantage of the late hour of the negotiations and the
abbreviated terms in the final email. Mr. Newburger deliberately misconstrued this counter-
offer to not include either the prior referenced agreement that he agreed to circulate nor the
prior referenced fee motions that both sides proposed would be filed. Instead, without any
communication to Plaintiff’s counsel, Mr. Newburger messengered a cashier’s check for the
$1,250 to the address for Amy Clark Law and then demanded that she file a dismissal

  Plaintiff’s Response to Defendants’ Motion to hold Michael J. Wood, Celetha Chatman, Amy Clark and
                                       Joseph Ozmun in Contempt

                                                2
          Case 1:16-cv-00940-SS Document 167 Filed 10/02/18 Page 3 of 8




motion that was also delivered to her office address. (Response, Exhibit P).
       This demand from Mr. Newburger was confusing, as it deviated from Plaintiff's
expectations that the settlement procedure in this case would follow typical settlement
procedures. When litigating in opposition to PRA’s attorney Ms. Malone in Tejero v. Portfolio
Recovery Associates, a Notice of Settlement was first filed with the court, then the parties
worked to carefully draft a settlement agreement. Plaintiff’s attorneys were reasonably
expecting a similar procedure to be followed – a Notice of settlement could be filed to
inform the court that trial would not go forward, and the parties would have time to work
out the final terms.
       Ms. Clark asked for an emailed copy of the motion she was asked to file by
Defendants. She explained that she was working out of town, and she also asked who
received the motion as her only employee was also working remotely that day. (Response,
Exhibit Q). In response, Ms. Malone tried to work out a compromise, stating that Ms. Clark
could have a copy of the motion but only after she confirmed receipt of the cashier’s check.
(Response, Exhibit R).
       Ultimately, after hours of negotiations and with drafting input from all counsel, the
parties agreed on a joint notice of settlement that specifically allowed for both parties to file
fee motions which all parties would then have time to oppose [Dkt. #141]. There is nothing
in this notice of settlement about appeal, nor has there been a settlement agreement drafted
in this case which discusses appeal. The motion for contempt, which states that there could
be no appeal of any ruling in the two-year litigation, is not well taken.
       Defendants now claim that Plaintiff’s attorneys made misrepresentations to
themselves and to the court in the notice of settlement because the notice of appeal of the
case was filed within thirty days of the dismissal. Plaintiff submits it is Defendants’
attorneys’ conduct that is in question here. First, it is bizarre that Defendants did not
respond in any way to Plaintiffs’ email offer of settlement, but instead messengered a

  Plaintiff’s Response to Defendants’ Motion to hold Michael J. Wood, Celetha Chatman, Amy Clark and
                                       Joseph Ozmun in Contempt

                                                3
         Case 1:16-cv-00940-SS Document 167 Filed 10/02/18 Page 4 of 8




cashier’s check and draft of a motion for dismissal to a receptionist at a large office building,
and then acted indignant when Plaintiff’s counsel asked for clarification as she was out of
town. Defendants’ refusal to actually negotiate settlement terms and their threats of Rule 11
sanctions for even filing a fee motion have built an atmosphere of distrust that has created
hours of attorney work on all sides.
       Further, Defendants initiated settlement negotiations on the eve of trial and now
argue that Plaintiff pushed for a settlement but in bad faith because Plaintiff never intended
to go to trial. Allegedly, Plaintiff wanted to increase the costs of litigation. Defendant has
no evidence for their accusations, and the history of similar cases shows them to be wrong.
Plaintiff went to trial against one of these defendants just over a year ago and was preparing
to go to trial on the Ozmun matter – indeed, it was for trial that Ms. Clark came into this
matter last spring. Additionally, Defendants’ argument that the settlement was a ploy
ignores the fact that Plaintiff’s counsel’s fees are not determined, they may not include many
hours wasted fighting Defendant’s continual repetitive motions, and they may never be
granted at all. Despite this, Defendants argue that it was the wish of Plaintiff’s counsel to
cancel the trial and then continue litigation.
       Plaintiff has no need to argue that defense counsel orchestrated this motion for
contempt and their other demands for sanctions from the moment they got the $1,250
settlement email sent by Ms. Clark. Defense counsel’s actions -- calling Plaintiff’s counter
offer bad faith, for example, and messengering a check without responding to Plaintiff’s
communications, followed by demanding dismissal under the local rules and then requesting
sanctions for Plaintiff’s counsel following the local rules – these actions appear to be a part
of a stratagem with the only objective being not to win the case but to beat down Plaintiff’s
counsel. However, Defense Counsel’s attempted perfidy is neither a to defense to nor
elements of a sanctions claim under federal law, and thus Plaintiff will discuss it no further.
       //

  Plaintiff’s Response to Defendants’ Motion to hold Michael J. Wood, Celetha Chatman, Amy Clark and
                                       Joseph Ozmun in Contempt

                                                 4
           Case 1:16-cv-00940-SS Document 167 Filed 10/02/18 Page 5 of 8




         II. Plaintiff’s Notice of Appeal followed the appropriate procedural rules
         The Federal Rules of Appellate procedure require that a Notice of Appeal be filed
within a set time period following a final ruling in a matter. Should the notice of appeal be
untimely, the appellate court may dismiss an appeal. Here, Plaintiff’s counsel negotiated the
end of a case after multiple claims had already been ruled upon at the motion for summary
judgement stage, and the final two FDCPA causes of action were dismissed on August 9,
2018.
         No settlement agreement was ever filed on this case precluding Plaintiff’s from
appealing any of the issues in this case. Plaintiff filed the Notice of Appeal in a timely
manner following the order dismissing the final causes of action. Nothing further regarding
the appeal has yet been filed, and no response is by Defendants is necessary at this time.


         III. Federal law does not support a finding of contempt or sanctions on these
facts.
         “[C]ourts have inherent power to enforce compliance with their lawful orders
through civil contempt.” Spallone v. United States, 493 U.S. 265, 276 (1990); In re Bradley, 588
F.3d 254, 265 (5th Cir. 2009). The intent in civil contempt is to coerce a contemnor to
comply with a court orders or to compensate another party for a contempt violation. Id. at
263. It is important to note, however, that when selecting contempt sanctions in a given
case “a court is obliged to use the least possible power adequate to the end proposed.”
Spallone, 493 U.S. at 276.
         A movant attempting to establish civil contempt in a proceeding “bears the burden of
establishing by clear and convincing evidence 1) that a court order was in effect, 2) that the
order required certain conduct by the respondent, and 3) that the respondent failed to
comply with the court’s order.” Whitcraft v. Brown, 570 F.3d 268, 271-72 (5th Cir. 2009). “To
determine compliance with an order the court simply asks whether the respondent has

  Plaintiff’s Response to Defendants’ Motion to hold Michael J. Wood, Celetha Chatman, Amy Clark and
                                       Joseph Ozmun in Contempt

                                                5
         Case 1:16-cv-00940-SS Document 167 Filed 10/02/18 Page 6 of 8




[complied]. If he has not, the burden shifts to the respondent to rebut this conclusion,
demonstrate an inability to comply, or present other relevant defenses.” F.D.I.C. v. LeGrand,
43 F.3d 163, 170 (5th Cir. 1993).
       Defendants fail all necessary elements to establish civil contempt under Fifth Circuit
case law. First, defendants do not address any court orders upon which civil contempt could
be based. Rather, defendants simply attempt to mischaracterize portions of the settlement
negotiations to give the appearance of bad faith in the filing of the appeal. Defendants do
not refer to any court order other than that dismissing the claims following the notice of
settlement. This court order does not fit the elements necessary to show contempt. The
dismissal does not require Plaintiff or his counsel to perform any certain conduct. Should
there be any conduct which Plaintiff and his counsel failed to perform, the burden would
still shift to Plaintiff and his counsel to rebut any presumption of contempt of the court
order. Here, the conduct which Defendant complains of seems to be that Plaintiff’s counsel
worked tirelessly, while on vacation, to negotiate a settlement with Defendants, who then
deliberately misconstrued the negotiations to be a binding contract that included no terms
other than payment and dismissal. Further negotiations resulted in a Notice of Settlement
signed by all parties, but Defendants then argued that Plaintiff should not have been allowed
to file a motion for attorney fees which was described in the agreed Notice of Settlement!
Mr. Newburger has communicated his intent to file for Rule 11 sanctions for Plaintiff having
filed the fee motion.
       Following all this, Plaintiff’s counsel filed a Notice of Appeal in the time frame
prescribed by law. At no time has Plaintiff disobeyed a court order, and Defendants have
failed to provide evidence to back up their claims that Plaintiff’s counsel are acting out of
trickery (or alternatively, that one of Plaintiff’s counsel is apparently naïve and slow of mind,
and merely a “dupe”). Defendants point to no violation of a court order. Violation of a
court order is the first element of a contempt motion. Because there is no order upon which

  Plaintiff’s Response to Defendants’ Motion to hold Michael J. Wood, Celetha Chatman, Amy Clark and
                                       Joseph Ozmun in Contempt

                                                6
         Case 1:16-cv-00940-SS Document 167 Filed 10/02/18 Page 7 of 8




Defendants may establish civil contempt, it logically follows that they are unable to show a
violation of the conduct required by an order.
       For these reasons, Defendants have failed to demonstrate that Plaintiff and his
counsel should be held in contempt.
       WHEREFORE, Plaintiff, Joseph Ozmun and his attorneys, Michael J. Wood,
Celetha Chatman, and Amy Clark, respectfully request this Court DENY Defendant’s
Motion for Contempt, and for any other relief this Court deems just and proper.


                                               Respectfully submitted,

                                               __/s/ Amy E. Clark______________________

                                               Amy E. Clark
                                               Attorney for Plaintiffs
                                               State of Texas Bar Number: 24043761
                                               Amy Clark Law
                                               11801 Domain Blvd., 3rd Floor
                                               Austin, TX 78758
                                               Phone:(512) 850-5290
                                               Fax: (626) 737-6030
                                               Email: amy@amyclarklaw.com




  Plaintiff’s Response to Defendants’ Motion to hold Michael J. Wood, Celetha Chatman, Amy Clark and
                                       Joseph Ozmun in Contempt

                                                7
         Case 1:16-cv-00940-SS Document 167 Filed 10/02/18 Page 8 of 8




                               CERTIFICATE OF SERVICE

        I, Amy Clark, an attorney, hereby certify that on October 2, 2018, I electronically filed
the foregoing document using the CM/ECF system at or around 9:55 p.m., which will send
notification of such filing to all attorneys of record.

       Robbie Malone
       Email: rmalone@mamlaw.com
       Eugene Xerxes Martin, IV
       Email: xmartin@mamlaw.com
       Malone Akerly Martin PLLC
       Northpark Central, Suite 1850
       8750 North Central Expressway
       Dallas, Texas 75231

       Manuel H. Newburger
       mnewburger@bn-lawyers.com
       Kevin Crocker
       KCrocker@bn-lawyers.com
       Barron & Newburger, PC
       7320 N. MoPac Expy., Suite 400
       Austin, TX 78731


 Dated: October 2, 2018                             Respectfully submitted,


                                                      By: /s/Amy E. Clark




  Plaintiff’s Response to Defendants’ Motion to hold Michael J. Wood, Celetha Chatman, Amy Clark and
                                       Joseph Ozmun in Contempt

                                                8
